Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Applicant's amendment, filed 7/28/2021, is acknowledged. 

Claims 51-80 are pending. 

2.  Applicant’s IDSs, submitted on 7/29/2021, are acknowledged and have been considered.

3. Applicant’s amendment/remarks filed 7/28/201, has overcome the outstanding written description rejection. 

The claims as amended are directed to a method of neutralizing an antigen in vivo which comprising administering an antibody to a human subject for a therapeutic purpose wherein the antibody includes a constant region and a variable region that includes a VH and VL region, wherein the variable region includes 1-9 histidine residue substitutions and wherein the constant region includes one or more mutations that enhance binding to FcRN and wherein as compared to without the 1-9 histidine residue substitutions and the one or more mutations that enhance binding to FcRN, the antibody has (1) a KD(pH5.8)/KD(pH7.4) value that is higher and (2) has a prolonged retention time in the plasma in vivo.

The factors which weight in favor of an adequate written description for the claimed invention are the following:

Increased retention time in plasma due mutations in the constant region that enhance binding to FcRn were known in the art at the time the invention was made; 

Hinton (J of Biological Chemistry, 279(8), 2004, IDS Ref. of 12/18/2020) for example discloses that mutants of IgG with increased binding affinity to human FcRn pH 6.0 at positions 250 and 428 had increased serum half-lives in rhesus monkeys (abstract). 

Dall’Acqua (J. Biological Chemistry, 281(33), 2006, IDS Ref. of 12/18/2020) discloses that a triple mutation introduced into the Fc portion of a humanized anti-respiratory syncytial virus mAbs which did not affect the ability of the antibody to bind its antigen and inhibit RSV replication, resulted in a 10 fold increase in its binding to human FcRn at pH 6.0, was efficiently released form FcRn at pH 7.4 and exhibited almost a 4 fold 

Petkova (International immunology, 18(12) 2006) discloses that FcRn plays an essential role in extending the half-life (t1/2) of IgG antibodies and IgG-Fc-based therapeutics in the circulation. Petkova discloses two engineered IgG1 mutant Herceptin antibodies which (N343A and T307A/E380A/N434A) to a humanized Herceptin antibody with enhanced in vitro binding to FcRn, which showed a considerably extended t1/2 in vivo compared with wild-type antibody in mice expressing an hFcRn transgene. 

None of the references above disclose that it was known that an antibody with both a mutated constant region and wherein the variable region included 1-9 histidine residue substitutions exhibit a KD9PH5.8)/KD(pH7.4) value that is higher and has a prolonged retention time in plasma in vivo as currently claimed. However, the specification discloses at least seven different neutralizing antibodies against three different antigens (IL-6 receptor (IL-6R), IL-6 and IL-31 receptor (IL-31R) which includes one to nine histidine substitutions in the VH and VL regions, wherein as compared to without the one to nine histidine residue substitutions, the antibody has  KD(pH 5.8)/KD(pH7.4) value that is higher. (see applicant’s discussion on pp. 9-10 and attached Appendix A of the Response). 

The prior art itself also discloses that antibodies with mutated/histidine CDR regions which showed binding constants being higher at higher pH than at lower pH were known.

Ito, (FEBS Letters, volume 309, issue 1, 1992, IDS Ref. of 12/18/2020, cited in the prior OA), which was considered the closest prior art, for example, teaches introduction of histidine residues into various sites of the CDR of a monoclonal antibody specific for hen egg-white lysozyme (abstract). Ito teaches measuring binding constants of the mutant antibodies with lysozyme at various pH values and finding that binding constants at higher pH 7.8 were higher than those of lower pH 5.2 (p. 87, ¶s1-3). Ito as previously noted, however, does not teach or suggest a method of neutralizing an antigen in vivo that includes administering the antibody to a human subject for a therapeutic purpose where the antibody has a prolonged retention time in plasma in vivo.

As noted in UroPep GbR v. Eli Lilly & Co, 276 F.Supp. 3d 629 (E.D.Tex. 2017), which was cited in applicant’s Response, there is no absolute number of species to support any patent claim to a genus. The cases instead show that patent claims may be invalidated based on the failure to disclose any, or more than one, species in a nascent area where knowledge of the art has nothing to add to the disclosure (see. P. 12, right hand column citing E.g., Univ. Of Rochester v. G.D. Searl & Co., 538 F.3d 916, 918, 923 (Fed. Cir. 2006), (patent claims directed to COX-2 inhibitors were invalidated for lack of adequate written description because the existence of such inhibitors was 

Given the state of the art with respect to the knowledge of mutated antibodies in the constant region having increased serum half-life in conjunction of applicant’s disclosure of several antibodies with histidine mutations in the variable region which meet the pH dependency and increased serum half-life limitations of the current claims, one of skill in the art would have recognized applicant as in possession of antibodies which could be used to practice the invention.

Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 

5. Claims 51-80 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 67-70, 73, 76, 78 and 85-88 of copending US Application No. 15/050,145, in view of Chamberlain et al. (US 2007/0135620)

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending Application No. ‘145 claim a method of administrating an antibody to a human subject for a therapeutic purpose where the antibody has a histidine substitution in the variable region such as at positions H27 or H31 (see claims 67, 70 and 88) and substitution in the Fc domain of the antibody (see for example claims 73 and 76).
The ‘145 does not does not claim that the KD(pH5.8)/KD(pH7.4) value is higher or the particular ratios currently claimed or that the antibody has a prolonged retention time in plasma in vivo. Nor does the ‘145 specifically recite that the prolonged retention time includes determining half-life of the antibody in plasma or that the antibody concentration in plasma over time is performed in a mouse in the presence of the antigen or that the mouse expressed the antigen as in for example dependent claims 57-59.
The ‘145 also does not specifically claim that the mutations in the constant region enhance binding to FcRn.
Chamberlain teaches optimized IgG immunoglobulin variants for a variety of therapeutically relevant properties such as enhanced binding for FcRn and increased in vivo half-life with at least one modification in the Fc region that exhibit altered binding to FcRn (abstract; ¶s 19, 53, 142). Chamberlain further teaches that the biological properties of the IgG variants may be characterize in any animal including mice (¶180). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included one of the mutations in the constant region one which enhance binding to FcRn. Those of skill in the art would have had reason to because Chamberlain teaches that optimized IgG immunoglobulin variants with at least one modification in the Fc region that exhibit enhanced binding to FcRn. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

While the combined references do not teach the specific functional features such as that the antibody has a KD9pH5.8/KD(pH7.4) value that is higher, “Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 

Given that the ‘145 claims same histidine substitution(s) in the variable region in addition to making substitutions in the constant region of the human IgG antibody, as well as the teaching of Chamberlain that IgG immunoglobulins could be optimized by making substitutions in the Fc region that exhibit increased binding to FcRn, one of skill in the art would expect administering the same antibody to a human subject would have similar KD rations at pH5.8/pH7.4 and prolonged retention time in plasma, at least in absence of evidence to the contrary.

Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 

6. Claims 51-54, 56-63, 65-70, 72-77 and 79-80 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-21 of US Patent No. 10,472,623, in view of Chamberlain et al. (US 2007/0135620).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘623 claims a method for removing an antigen from plasma (neutralizing an antigen in vivo), which is considered to be consistent “for a therapeutic purpose”, by administering an antibody to an individual in need of having the antigen removed where the antibody includes one or more histidine substitutions at one or more variable regions and has a Kd(pH5.8)/KD(pH7.4) value that is higher (see claims 1 and 16 ). 
The ‘623 does not does not claim that the constant region of the antibody includes one or more mutations that enhance binding to FcRN or that the antibody has a prolonged retention time in plasma in vivo as in base claim 51. Nor does the ‘145 specifically recite that the prolonged retention time includes determining half-life of the antibody in plasma or that the antibody concentration in plasma over time is performed in a mouse in the presence of the antigen or that the mouse expressed the antigen as in for example dependent claims 57-59.
Chamberlain teaches optimized IgG immunoglobulin variants for a variety of therapeutically relevant properties such as enhanced binding for FcRn and increased in 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included one of the mutations in the constant region one which enhance binding to FcRn. Those of skill in the art would have had reason to because Chamberlain teaches that optimized IgG immunoglobulin variants with at least one modification in the Fc region that exhibit enhanced binding to FcRn. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

While the combined references do not teach the specific functional features such as that the antibody has prolonged retention time in plasma in vivo which includes determining half of the antibody in plasma, “Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 

Given that the ‘623 claims same histidine substitution(s) in the variable region in and Chamberlain teachings that IgG immunoglobulins could be optimized by making substitutions in the Fc region that exhibit increased binding to FcRn, one of skill in the art would expect administering the same antibody to a human subject would have similar retention time in plasma, at least in absence of evidence to the contrary.
Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 
Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 

7. The prior rejection over US Application No. 16/697,310, is withdrawn in view of applicants claim amendments of 5/27/2021 in the ‘310 application. 


8. Claims 51-54, 56-63, 65-70, 72-77 and 79-80 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 51-61 and 74-91 of copending US Application No. 17/020,497, in view of Chamberlain et al. (US 2007/0135620)

provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending Application No. ‘497 claim a method of administering an antibody to a human subject for a therapeutic purpose by administering an antibody with a KD(pH5.8)/KD(pH7.4) which is higher and which appears to meet the various values recited in the claims (see claim 51). The ‘497 also claims an antibody that has a histidine substitution in the variable region (see claims 51, 56 and 62). 
The ‘497 does not claim that the antibody includes one or more mutations that enhance binding to FcRn or that the antibody has prolonged retention time in plasma in vivo or that the prolonged retention time includes determining half-life of the antibody in plasma or that the antibody concentration in plasma over time is performed in a mouse in the presence of the antigen or that the mouse expressed the antigen as in for example dependent claims 57-59.
Chamberlain teaches optimized IgG immunoglobulin variants for a variety of therapeutically relevant properties such as enhanced binding for FcRn and increased in vivo half-life with at least one modification in the Fc region that exhibit altered binding to FcRn (abstract; ¶s 19, 53, 142). Chamberlain further teaches that the biological properties of the IgG variants may be characterize in any animal including mice (¶180). 

 “Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 

Given that the ‘497 claims the same method of neutralizing an antigen in vivo by administering the antibody to a human subject in need thereof and given that the antibody has the same KD ratio, as well as the teaching of Chamberlain that IgG immunoglobulins could be optimized by making substitutions in the Fc region that exhibit increased binding to FcRn and characterizing the biological property of the IgG variants in mice, one of skill in the art would expect administering the same antibody to a human subject would have similar KD ratios at pH5.8/pH7.4 and prolonged retention time in plasma, at least in absence of evidence to the contrary.
Applicants have asked the Obvious Double Patenting Rejections of record beheld in abeyance until such time as allowable subject matter is found. Said request is acknowledged. The rejections of record are maintained. 


s 51-80 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-24 of US Patent No. 8,562,991 (IDS Ref. of 12/18/2020), in view of in view of Chamberlain et al. (US 2007/0135620).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the ‘991 Patent claims an isolated anti-IL-6 receptor antibody that includes a H chain variable region comprising the SEQ ID NO: 20 and a L chain variable region comprising the SEQ ID NO: 23.
SEQ ID NO: 20 of the ‘911 Patent has a 100% local sequence identity with SEQ ID NO: 33 of the current application, and SEQ ID NO: 23 of the ‘377 Patent has 100% local sequence identity with SEQ ID NO: 27 of the current application. (see alignment below).
Alignment SEQ ID NO: 20 with SEQ ID NO: 33
Qy          1 QVQLQESGPGLVKPSETLSLTCAVSGHSISHDHAWSWVRQPPGEGLEWIGFISYSGITNY 60\par
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||\par
Db          1 QVQLQESGPGLVKPSETLSLTCAVSGHSISHDHAWSWVRQPPGEGLEWIGFISYSGITNY 60\par
\par
Qy         61 NPSLQGRVTISRDNSKNTLYLQMNSLRAEDTAVYYCARSLARTTAMDYWGEGTLVTVSS 119\par
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||\par
Db         61 NPSLQGRVTISRDNSKNTLYLQMNSLRAEDTAVYYCARSLARTTAMDYWGEGTLVTVSS 119\par
Alignment SEQ ID NO: 23 with SEQ ID NO: 27
Query Match             50.2%;  Score 558;  DB 1;  Length 107;\par
  Best Local Similarity   100.0%;  \par
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;\par
\par
Qy          1 DIQMTQSPSSLSASVGDSVTITCQASTDISSHLNWYQQKPGKAPELLIYYGSHLLSGVPS 60\par
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||\par
Db          1 DIQMTQSPSSLSASVGDSVTITCQASTDISSHLNWYQQKPGKAPELLIYYGSHLLSGVPS 60\par
\par
Qy         61 RFSGSGSGTDFTFTISSLEAEDAATYYCGQGNRLPYTFGQGTKVEIE 107\par
              |||||||||||||||||||||||||||||||||||||||||||||||\par
Db         61 RFSGSGSGTDFTFTISSLEAEDAATYYCGQGNRLPYTFGQGTKVEIE 107\par

The current application as filed discloses that the anti-IL-6 receptor antibodies of the invention include “an antibody (VH3-IgG2quadratureGK) that includes a heavy chain having the amino acid sequence of SEQ ID NO: 33” (see ¶466 of the published application). 
The current application at the same ¶271 but at subsection (7) also discloses that the anti-IL-6 receptor antibodies of the invention “includes the light chain variable region (VL3-CK variable region) having the amino acid sequence from positions 1 to 107 in SEQ ID NO: 27 (VL3-CK”).

Accordingly and in absence of evidence to the contrary, the SEQ ID NO:s 20/23 recited in the ‘991 patent is considered to inherently meet the claim limitations of the current application. 
The ‘991 also recites a pharmaceutical composition that includes the antibody (claim 12). The ‘991 does not specifically recite administering the antibody to a human subject for a therapeutic purpose. However, the ‘991 at column 24, lines 38-41 discloses that the pharmaceutical compositions of the invention can be administered. It is accordingly clear from the specification of the ‘991 that the intended use for the antibody is for therapeutic treatment See Sun Pharmaceuticals Industries, Ltd., v. Eli Lilly and Company, Fed. Cir. 2010 for the appropriateness of making an ODP to a product claim where one of the intended uses of the product is for the method as now claimed).
The ‘991 does not claim that the antibody includes one or more mutations that enhance binding to FcRn or that the antibody has prolonged retention time in plasma in vivo or that the prolonged retention time includes determining half-life of the antibody in plasma or that the antibody concentration in plasma over time is performed in a mouse in the presence of the antigen or that the mouse expressed the antigen as in for example dependent claims 57-59.
Chamberlain teaches optimized IgG immunoglobulin variants for a variety of therapeutically relevant properties such as enhanced binding for FcRn and increased in vivo half-life with at least one modification in the Fc region that exhibit altered binding to FcRn (abstract; ¶s 19, 53, 142). Chamberlain further teaches that the biological properties of the IgG variants may be characterize in any animal including mice (¶180). 

 “Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955). 

Given that the ‘497 claims administering the antibody to a human subject in need thereof and given that the antibody has the same KD ratio, as well as the teaching of Chamberlain that IgG immunoglobulins could be optimized by making substitutions in the Fc region that exhibit increased binding to FcRn and characterizing the biological property of the IgG variants in mice, one of skill in the art would expect administering the same antibody to a human subject would have similar KD ratios at pH5.8/pH7.4 and prolonged retention time in plasma, at least in absence of evidence to the contrary.

10. No claim is allowed.
11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 13, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644



/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644